Citation Nr: 0502459	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  95-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than February 
13, 1995, for the grant of service connection for PTSD.  

(The issue of whether the RO's action of withholding payment 
of past due monetary benefits in order to recoup the 
veteran's indebtedness was proper will be addressed in a 
separate Board decision.)  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision in which the 
RO granted service connection for PTSD and assigned a 30 
percent rating, effective on February 13, 1995.  The veteran 
subsequently perfected appeals regarding both the disability 
rating and effective date assigned in that decision.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Having reviewed the complete record, the Board believes that 
there is conflicting medical evidence regarding the severity 
of the veteran's service-connected PTSD.  

For example, the Board notes that a VA examination conducted 
in April 2002 resulted in a finding that the veteran was 
severely disabled due to his service-connected PTSD and 
unable to perform activities of daily living, whereas an 
August 2002 VA examination resulted in a finding that the 
veteran experienced only moderate impairment due to the 
service-connected PTSD.  

For this reason, the Board concludes that a remand of this 
case is warranted so that the veteran can undergo another VA 
examination to clarify the current extent of the service-
connected PTSD.  

While this case is in remand status, the RO should ensure 
that all notification and development requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
completed.  38 U.S.C.A. §§ 5103, 5103A.  In particular, the 
RO should obtain any additional medical records or other 
evidence identified by the veteran as being relevant to his 
claim.  

The Board notes that, although the veteran has perfected an 
appeal regarding the claim for an earlier effective for the 
grant of service connection for PTSD, neither the veteran nor 
his attorney has set forth any specific contentions regarding 
this issue.  

Therefore, while this case is in remand status, the RO should 
specifically request that the veteran and his attorney 
explain the basis of the veteran's belief that an earlier 
effective date is warranted.  

Accordingly, this case is remanded for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA have been completed.  
In particular, the RO should advise the 
veteran and his attorney of the 
information and/or evidence needed to 
substantiate his claims.  The RO should 
also advise them as to his and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the veteran, and 
which portion should be provided by VA.  
The RO should also ask them to provide 
any evidence in the veteran's possession 
that pertains to the claim on appeal.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.  

2.  The RO should take appropriate steps 
to specifically request that the veteran 
and his attorney submit a statement 
clarifying his contentions regarding the 
issue of entitlement to an effective date 
earlier than February 13, 1995, for the 
grant of service connection for PTSD.  

3.  The RO should also take appropriate 
steps to ask the veteran and his attorney 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
service-connected PTSD.  They should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

4.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present. The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and him 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


